DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 9 have been amended by applicant. Claim 7 has been canceled by Applicant and no new claims have been added. Claims 1-6 and 8-14 remain pending. 

Allowable Subject Matter 
Claims 1-6 and 8-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
While the found prior art covers some of the features claimed by Applicant, no prior art before the effective filing date of the claimed invention teaches or fairly suggests the limitation of one or more homeostatic circuits provided corresponding to the respective neuron circuits, wherein an input terminal of the one or more homeostatic circuits is connected to an output terminal of the output circuit of the neuron circuit, and an output terminal of the one or more homeostatic circuits is connected to a second gate electrode of the neuromorphic device, and wherein the one or more homeostatic circuits control a voltage applied to the second gate electrode of the neuromorphic device according to a signal of the output terminal of the output circuit to adjust a firing threshold voltage of the neuromorphic device and adjust a firing rate of the neuron circuit so as to be capable of implementing a homeostasis function of neurons, as recited and in the context of the rest of the recitations of claim 1 (as amended). 
	Examiner identified Chen et al. (US 20190102669 A1), Lee et al. (U.S. Patent No. 9431099), Yung et al. (WO2014018078), and Hunzinger et al. (U.S. Patent No. 9275329) as the most relevant prior art. While these references cover many of the features claimed by applicant, none of these references distinctly teaches the aforementioned limitations as recited in claim 1 (as amended). 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123